Edward MitchellAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 4, 2014

                                     No. 04-14-00741-CV

                                   Deidre Elane SCHAMP,
                                          Appellant

                                               v.

                                     Edward MITCHELL,
                                          Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-20583
                      Honorable Solomon Casseb, III, Judge Presiding


                                        ORDER

       This appeal is retained on the docket of the court. We order appellant’s brief due January
5, 2015.

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court